Citation Nr: 0946893	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for respiratory 
disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for degenerative disc 
disease.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for heart disease.

7.  Entitlement to service connection for fatigue.

8.  Entitlement to service connection for hiatal hernia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1948 to 
September 1951. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

At his March 2009 hearing before the undersigned Veterans Law 
Judge (VLJ), the appellant withdrew his claim for an 
increased rating for mood disorder.  The appellant submitted 
additional evidence at the hearing along with a waiver of 
consideration by the agency of original jurisdiction (AOJ).

Thereafter, in June 2009, the VLJ referred the case for a 
medical expert opinion. The Board noted that the medical 
record was replete with references to post polio syndrome 
(PPS) and that it was unclear whether the some or all of the 
claimed disorders are attributable to polio, PPS.  The Board 
requested an advisory opinion on the following:  Which, if 
any, of the claimed disorders (respiratory disorder, sleep 
apnea, fibromyalgia, degenerative disc disease, chest pain, 
heart disease, fatigue, and stomach disorder to include 
hiatal hernia) are proximately due to polio, post polio 
syndrome and why?   A medical advisory opinion was returned 
to the Board in July 2009.  A copy is associated with the 
claims folder and discussed below.


FINDINGS OF FACT

1.  A respiratory disorder is not attributable to service, 
and is not proximately due to or aggravated by service-
connected disability (polio or PPS).

2.  Sleep apnea is not attributable to service, and is not 
proximately due to or aggravated by service-connected 
disability (polio or PPS).

3.  Fibromyalgia is attributable to service, and is not 
proximately due to polio/PPS.

4.  Degenerative disc disease is proximately due to 
polio/PPS.

5.  Non-cardiac type chest pain is proximately due to 
polio/PPS.

6.  Heart disease is not manifest during service or within 
one of separation, and is not proximately due to or 
aggravated by service-connected disability (polio or PPS).

7.  Fatigue is proximately due to polio/PPS.

8.  Hiatal hernia is not attributable to service, and is not 
proximately due to or aggravated by service-connected 
disability (polio or PPS).


CONCLUSIONS OF LAW

1.  Respiratory disability was not incurred or aggravated in 
service, and is not proximately due to or aggravated by 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).
2.  Sleep apnea was not incurred or aggravated in service, 
and is not proximately due to or aggravated by service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Fibromyalgia is proximately due to service-connected 
polio and PPS.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.310 (2009).

4.  Degenerative disc disease is proximately due to service-
connected polio and PPS.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2009).

5.  Chest pain (non-cardiac type) is proximately due to 
service-connected polio and PPS.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2009).

6.  Heart disease was not incurred or aggravated in service, 
and is not proximately due to or aggravated by service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

7.  Fatigue is proximately due to service-connected polio and 
PPS.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.310 (2009).

8.  Hiatal hernia was not incurred or aggravated in service, 
and is not proximately due to or aggravated by service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
February 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Specifically, the 
appellant was advised of the requirements to establish 
entitlement based on additional disability due to service 
connected disability.  At this time, notice of the disability 
rating and effective date elements was also given.

The appellant has been provided that information needed to 
substantiate his claim.  The Board notes that the appellant 
has been represented throughout his appeal by an accredited 
veterans service organization and no notice errors have been 
alleged.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, VA, and 
private treatment records have been associated with the 
claims folder.  VA afforded the appellant an opportunity to 
appear for a hearing.  As indicated above, the appellant 
along with his spouse testified before the undersigned VLJ in 
March 2009.  Additionally, VA afforded the appellant 
examinations and, in July 2009, obtained a medical advisory 
opinion on his behalf.  The Board notes that the recent VA 
examinations are adequate as they reflects a pertinent 
medical history, clinical findings, and relevant diagnoses, 
along with an opinion supported by a medical rationale for 
some of the disorders claimed.  As a supporting rationale was 
not provided for each opinion expressed, the Board requested 
a medical advisory opinion in June 2009.  To the extent that 
the opinions are not adequately supported, any failure to 
cure this defect is moot because of the favorable decision on 
those particular disabilities discussed below.  Additionally, 
the Board notes that the adequacy of the VA examinations and 
the advisory opinion has not been challenged by either the 
appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Generally, compensation may be awarded for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

38 C.F.R. § 3.310 addresses service connection on a secondary 
basis.  While there were changes made to 38 C.F.R. § 3.310, 
effective October 10, 2006, the appellant's claim was filed 
prior to that date.  Therefore, the Board will apply the 
regulations in effect at that time, as this version favors 
the appellant.

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  Service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  
When aggravation of a veteran's non- service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310 and Allen, supra.

As an initial matter, the Board notes that the appellant does 
not assert that his claimed disabilities are a result of 
combat and, therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this matter.  
Furthermore, he does not claim that they were incurred in or 
preexisting conditions aggravated by service, and the 
evidence of record show that the claimed conditions were not 
present in service or, in the case of heart disease and 
arthritis, within one year of separation.  Therefore, service 
connection is not warranted on a direct or presumptive basis.  
38 C.F.R. § 3.303.  Accordingly, the Board's decision as 
follows addresses the claims on basis of 38 C.F.R. § 3.310.

Factual Background

The appellant incurred anterior poliomyelitis in October 1950 
during active duty.  He was discharged with marked right leg 
limp and foot drop.  VA awarded compensation for residuals of 
poliomyelitis in July 1952.  The appellant currently seeks 
compensation for respiratory disorder, sleep apnea, 
fibromyalgia, degenerative disc disease, chest pain, heart 
disease, fatigue, and stomach disorder (hiatal hernia).  He 
avers that these conditions are part of the post polio 
process, known as post polio syndrome (PPS).

A November 1987 hospital record shows complaint of chest pain 
and history of hiatal hernia.  In February 1989, the 
appellant was seen for complaints of chest pain; the 
assessment was atypical chest pain, which the examiner 
suspected was due to snow shoveling.  The assessment also 
included coronary artery disease, lower abdominal pain of 
unknown cause, and hiatal hernia which was a potential source 
of chest discomfort.

In January 1991, the appellant was evaluated by Dr. V. Moises 
for PPS, with primary complaint of back and buttock pain 
possibly related to polio.  The impression was chronic pain 
syndrome involving the low back and buttocks, without 
radiculopathy, and fatigue likely associated with post polio 
muscular atrophy syndrome.  It was noted that low back pain 
was partly related to degenerative disc disease and that 
fatigue may be related to heart disease and deconditioning 
from inactivity coupled with fatigue common with PPS.

In June 1992, Dr. W. Stifter evaluated the appellant for 
coronary insufficiency.  The impression included chest pain 
syndrome with a musculoskeletal origin most likely, and 
childhood polio with possible PPS.

In February 1993, the appellant was seen for complaints of 
epigastric pain.  On gastrointestinal examination in August 
1993, the impression was gastroesophogeal reflux.  Treatment 
records by Dr. S. Toelle reflect evaluations and management 
of epigastric complaints.

In 1994 and 1995, the appellant was seen for chest pain.  An 
examiner stated that he believed the appellant's complaints 
were due to excessive blood pressure.  Diagnoses included 
coronary disease with negative stress test, hypertension 
inadequately controlled, congestive heart failure, and 
improved dyspnea.  In March 1995, the appellant presented to 
the Kootenai Medical Center Emergency Room with complaint of 
chest pain.  By history he had history of cerebrovascular 
accident and PPS.  It was noted that PPS had been 
characterized by bilateral sciatic pain and right leg 
atrophy.  The assessment was chest pain with differential 
diagnosis of ischemic heart disease, and PPS.

In June 1995, the appellant was evaluated by Dr. S. Joseph 
for sleep disorder, shortness of breath, and headache.  The 
diagnoses included headaches, probably muscle tension 
secondary to sleep disorder, sleep disorder with sleep apnea 
and restlessness, and PPS with chronic pain.  At that time, 
nasal Bi-PAP was initiated and sleep studies confirmed 
obstructive sleep apnea.

Medical records dated since 1997 are significant for back, 
neck, and shoulder complaints.  Cervical and lumbar spine 
surgeries had been performed in the past.  Diagnoses included 
degenerative spine disease.  The evidence shows that the 
appellant has undergone epidural steroid injections.

Treatment notes dated January 1998 from Dr. A. Corsi reflect 
an impression for chronic pain syndrome, multifactoral in 
origin.  Osteoarthritis, fibromyalgia, and arthropathy 
involving the PIP joints were noted.  In November 1998, the 
appellant was assessed with coronary disease, obstructive 
sleep apnea, past congestive heart failure currently stable, 
degenerative arthritis, and "post polio syndrome."  It was 
noted that the appellant was followed for PPS by Dr. A. 
Corsi.  Treatment notes dated December 1998 from Dr. A. Corsi 
reflect generalized musculoskeletal complaints and poor 
sleep.  The impression was chronic pain syndrome secondary to 
osteoarthritis of the cervical spine and fibromyalgia; the 
impression also included sleep apnea.

VA examinations have been conducted.  In July 1999, the 
examiner found that the appellant had cervical, lumbar, and 
hip pain due to PPS.  He also found degenerative joint 
disease and degenerative disc disease, no etiology cited.  
The examiner found obstructive sleep apnea primarily due to 
body habitus and he indicated that "it is reasonable to 
assume that a portion of the symptomatology may be secondary 
to spinal deformity and muscle weakness due to post polio 
syndrome."  On VA examination in November 2000, the 
diagnosis was PPS.  In an addendum dated March 2001, the 
examiner indicated that "the ramifications of post polio 
syndrome include the lumbar spine degenerative disk disease 
with traumatic arthritis."  On VA examination in October 
2005, the diagnosis was post poliomyelitis with chronic leg 
pain.

In January 1999, the appellant requested an opinion from Dr. 
S. Joseph and he listed his conditions, in part, as follows:  
Spinal arthritis or neurological/spinal problems, chest pain 
from sources other than heart malfunction, digestive 
problems, hiatal hernia, respiratory problems, sleep apnea, 
and fibromyalgia.  The physician returned a copy of this 
letter to the appellant annotated and initialed, showing that 
spinal arthritis or neurological/spinal problems were 
"possibly related to polio," hiatal hernia "related to 
spinal deformity," and indicating that "all are possibly 
related."

Dr. S. Joseph indicated in correspondence dated June and 
September 2000 that all the symptoms reported by the 
appellant "are possibly related to his post polio process."  
These conditions included spinal arthritis, chest pain 
(noncardiac), hiatal hernia, respiratory insufficiency, sleep 
apnea, fatigue, fibromyalgia, depression, anxiety, and 
headaches.  He stated that "these are at least more likely 
than not to be related to his post polio syndrome."

Report of VA examination dated September 2006 reflects that 
the claimed conditions are not due to poliomyelitis, post 
polio syndrome.  The examiner reports that the appellant's 
respiratory disorder and sleep apnea are an anatomic problem 
caused by excessive tissue in the posterior oropharynx due to 
obesity, elongated uvula, and tobacco history of 4 packs per 
day for 50 years.  The examiner does not address 
fibromyalgia.  The examiner attributed degenerative disc 
disease to the normal aging process, not PPS.  The examiner 
reported that the appellant had atypical chest pain not 
suggestive of myocardial ischemia as the rationale that the 
claim of chest pain and heart disease were not attributable 
to PPS.  Lastly, the examiner determined that the claimed 
stomach disorder, hiatal hernia, was not due to PPS but more 
likely related to diabetes mellitus and medication therefore.

In March 2009, the appellant and his spouse testified on the 
disabilities claimed herein and argued that they were 
secondary to polio and PPS.

In July 2009, the Board received an advisory opinion dated 
June 2009 from an assistant professor of neurology at the VA 
Medical Center in Minnesota.  The physician noted that he had 
reviewed the documented medical history, and that he had 
based his opinion on this along with his knowledge of polio 
and post polio syndrome and the medical literature.  The 
physician concluded that it was not likely, although not 
impossible, that sleep apnea was a complication of polio or 
post polio syndrome.  As a rationale, he noted that sleep 
apnea and abnormal breathing was more common in people that 
had bulbar poliomyelitis and that this veteran had not had 
this type of polio.  Regarding heart disease, the physician 
noted that the appellant had risk factors other than polio, 
such as long-term smoking, hypertension, and diabetes, that 
could be blamed for this condition.  The physician indicated 
that fatigue "may be a sequelae of polio or post polio may 
have caused him to have a very sedentary lifestyle which can 
lead to obesity and then heart disease."  The examiner 
stated that "Therefore, there is a very weak link to connect 
his heart disease with polio or post polio."  Addressing the 
appellant's respiratory disorder, the physician indicted that 
chronic obstructive pulmonary disease (COPD) "may" be 
attributable to chronic smoking and that excessive fatigue 
"can be a complication of his respiratory disorder, sleep 
apnea, but it is also very common in patient's who have polio 
and post polio syndrome."  On the matter of hiatal hernia, 
the physician stated that he could not identify a 
relationship between this and polio or PPS.  With respect to 
the appellant's back, the physician reported that "The long 
standing strain on his back due to weakness in his legs 
caused by polio could have caused degenerative disc disease 
or spinal arthritis faster than it would be caused by a 
normal aging process."

The Board notes that treatise material has been submitted in 
support of the claims based on secondary service connection.  
This evidence reflects, in part, that health problems 
associated with PPS include fatigue, weakness in any muscle, 
muscle pain, joint pain, and breathing difficulty.

Analysis

In regard to those claims for service connection that have 
been allowed, as discussed below, the Board is not finding 
that separate evaluations shall be warranted for each issue.  
Any grant is subject to 38 C.F.R. § 4.14 and general rating 
principles.  However, the grants do specifically recognize 
that the disabilities are part of a service-connected 
pathology.




Respiratory Disorder and Sleep Apnea

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for respiratory disorder (COPD) and sleep apnea 
secondary to polio or PPS.  The more persuasive evidence of 
record shows that these conditions are not attributable to 
polio or PPS.  In this matter, the Board notes that the 
appellant is not competent to report that his respiratory 
symptoms are due to polio or PPS as this is a complex 
question of etiology not susceptible to lay knowledge.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).

The record shows that Dr. Joseph diagnosed obstructive sleep 
apnea and PPS with chronic pain in June 1995, and that Dr. 
Corsi assessed obstructive sleep apnea in November 1998 along 
with other conditions including PPS.  These records show no 
indication that a respiratory disorder or sleep apnea was 
caused or aggravated by service-connected polio or PPS.

The Board acknowledges the favorable opinion of Dr. Joseph.  
Dr. Joseph opined in June and September 2000 that all the 
appellant's symptoms, which included sleep apnea, were 
possibly related to the post polio process.  Dr. Joseph later 
stated that "It is my opinion that more probable than not, 
these symptoms are related to PPS.  This is supported in the 
medical literature in that all these symptoms are commonly 
related to post polio syndrome."  The Board finds that this 
opinion has diminished probative value relative to the other 
opinions of record because the Board is unable to conclude 
that the physician has applied valid medical analysis to the 
significant facts of the case to reach his conclusion.  See 
Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).  The 
opinion does not include any current medical findings or 
reference any history other than polio/PPS and it ignores the 
appellant's obesity and long history of smoking.  Also, the 
opinion lacks any analysis to support the conclusion.  
Although the Dr. Joseph states that his opinion is supported 
by the literature, he indicated rather generically that the 
literature showed that the symptoms reported by the appellant 
were commonly related to post polio syndrome without regard 
to the specific clinical history of the appellant, which 
includes obesity and a long history of smoking.  Furthermore, 
it is unclear whether the physician had considered the full 
facts of the appellant's medical history, including that he 
had not had the bulbar-type polio referenced by the VA 
medical advisory opinion as more commonly associated with 
obstructive sleep apnea.  Lastly, Dr. Joseph's opinion was 
remarkably vague in its reasoning.  As such, the Board has 
accorded his opinion less probative value.

The Board further acknowledges that the July 1999 VA 
examination report contains an opinion that is both favorable 
and unfavorable to the appellant.  The examiner indicated 
that it was reasonable to assume that a portion of the 
symptoms were secondary to spinal defect and muscle weakness 
due to PPS.  However, the examiner did not identify what 
portion of those symptoms were due PPS and, moreover, opined 
that sleep apnea was primarily due to body habitus.  On 
review, the Board finds that the opinion as a whole has 
diminished probative value because the examiner's opinion 
regarding symptoms attributable was PPS was based on an 
assumption without any supporting medical rationale.  Also, 
the opinion that sleep apnea was primarily due to body 
habitus, while unequivocal, lacks any stated medical 
rationale.

By contrast, report of VA examination dated September 2006 
weighs against the claim and includes a clear medical 
rationale for the negative opinion.  Specifically, this 
opinion reflects that the appellant's respiratory disorder 
and sleep apnea are an anatomic problem caused by excessive 
tissue in the posterior oropharynx due to obesity, elongated 
uvula, and tobacco history of 4 packs per day for 50 years.  
The examination report reflects a review of the documented 
medical history and current examination findings.  This 
opinion is highly probative as it includes a clear medical 
rationale which acknowledges, rather than ignores, pertinent 
medical findings (obesity) and history (smoking).  Similarly, 
the June 2009 medical advisory opinion from a neurologist 
reflects a review of the documented medical history as well 
as a familiarity with the relevant medical literature.  The 
physician noted that COPD may be attributable to chronic 
smoking, and that it was less likely than not that the 
appellant's sleep apnea was due to polio or PPS as this is 
more common in people that had bulbar poliomyelitis, which 
the appellant did not have.

Having reviewed all the medical evidence and the opinions on 
respiratory disorder and sleep apnea, the Board assigns 
greater probative value to the September 2006 and June 2009 
VA opinions for the reasons stated above.  While the evidence 
of record shows respiratory disorder and the appellant's 
private physician offered the opinion that all his reported 
symptoms are likely due to PPS, the VA medical opinion dated 
September 2006 is more persuasive as it reflects a thorough 
review of the documented and reported medical history, an 
evaluation of the appellant, and recorded clinical findings.  
This coupled with the clear rationale for the opinion which 
accounts for both physical findings and history makes this 
opinion more probative on the matter here.

The Board has further considered the treatise material of 
record.  However, the Board finds that the VA opinion of 2006 
and 2009 are more persuasive.  Medical treatise evidence can 
provide important support when combined with the pertinent 
opinion of a medical professional and that it could "discuss 
[] generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Mattern v. 
West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  However, here, the treatise 
information of record does not contain any assessment which 
relates specifically to the appellant and his medical 
history.  This evidence simply does not provide a connection 
between the appellant's claimed disability respiratory 
disorder or sleep apnea and his service-connected polio or 
PPS.  The Board finds that the VA medical opinion, by a 
skilled professional who reviewed the claims folder and all 
evidence of record, more persuasive and the generic medical 
treatise evidence.

Accordingly, the claims for respiratory disability and sleep 
apnea are denied.  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Fibromyalgia and Degenerative Disc Disease 

In weighing the appellant's statements, treatment records, 
reports of VA examination, and the medical opinions of 
record, the Board concludes that the evidence supports 
service connection for fibromyalgia and degenerative disc 
disease secondary to polio and PPS.

The record reflects that, in January 1991, Dr. Moise 
evaluated the appellant for PPS and found chronic pain 
syndrome involving the low back and buttock, which she opined 
was "likely associated with post polio muscle atrophy 
syndrome."  The physician also stated that the low back pain 
was partly related to degenerative disc disease, but did not 
report on the etiology of this.

Subsequently dated medical records show that the appellant 
was seen in an emergency room in March 1995.  At that time, 
bilateral sciatic pain and right leg atrophy were noted.  In 
June 1995, Dr. Joseph diagnosed PPS with chronic pain and 
medical records dated since 1997 show continuing 
musculoskeletal complaints, which included a diagnosis for 
degenerative spine disease.

The evidence of record reflects that the appellant was 
followed for PPS by Dr. Corsi.  In January 1998, Dr. Corsi 
diagnosed chronic pain syndrome, multifactoral in origin 
along with osteoarthritis, fibromyalgia, and arthropathy of 
the PIP joints.  In December 1998, on follow-up for 
generalized musculoskeletal complaints, Dr. Cori entered an 
impression for chronic pain syndrome secondary to 
osteoarthritis and fibromyalgia.  He did not report on the 
etiology of osteoarthritis or fibromyalgia.
On VA examination in July 1999, cervical, lumbar and hip pain 
was found due to PPS.  The diagnosis was degenerative disc 
disease, no etiology was cited.  On VA examination in 
November 2000, the diagnosis was PPS without further 
clarification.  However, on an addendum to this report dated 
March 2001, the examiner indicated that the ramifications of 
PPS include lumbar spine degenerative disc disease with 
traumatic arthritis.  On VA examination in October 2005, the 
diagnosis was post poliomyelitis with chronic leg pain.

Dr. Joseph opined in September 2000 that the appellant's 
conditions, which included spinal arthritis and fibromyalgia, 
were "more likely than not" related to PPS.

The weight of the evidence suggests that degenerative disc 
disease and fibromyalgia are secondary to polio and PPS.  
Although report of VA examination dated September 2006 
reflects that degenerative disc disease is due to the normal 
aging process no medical rational was given for this opinion 
and the examination does not address the medical evidence 
indicating that it is related to PPS.  Also, the June 2009 VA 
advisory opinion acknowledges that, at a minimum, polio with 
leg weakness could have caused degenerative disc disease or 
spinal arthritis faster than would normally occur with the 
aging process; fibromyalgia is not addressed.  Therefore, the 
September 2006 VA opinion has diminished probative value.

Accordingly, the claim is granted for service connection for 
degenerative disc disease and fibromyalgia.

Chest Pain (non-cardiac)

The record shows complaints of chest pain assessed as 
atypical chest pain and chest pain syndrome with 
musculoskeletal origin most likely.  Dr. Joseph has provided 
the only medical opinion of record on whether non-cardiac 
chest pain is attributable to polio or PPS, and he states 
that it is "more likely than not" related to PPS.  See 
Letter of Dr. Joseph, dated September 2000.  Therefore, in 
weighing the appellant's statements, treatment records, 
reports of VA examination, and the medical opinion, the Board 
concludes that the evidence supports service connection for 
non-cardiac atypical chest pain.  

The Board notes that the September 2006 VA examination does 
not provide a cogent rationale for concluding that atypical 
chest pain is not attributable to PPS; the opinion does not 
address atypical chest pain as a non-cardiac disorder and 
dismisses the condition quickly on the grounds that the pain 
was not suggestive of myocardial ischemia.  The matter of 
musculoskeletal type chest pain is ignored.  Therefore, the 
Board has accorded this opinion no probative value.  
Similarly, the June 2009 VA advisory opinion similarly does 
not address non-cardiac atypical chest pain.

It is important to note that this is not a pain alone type of 
case.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 
(2001).  Here we have disability, chest pain, that is 
proximately due to service-connected disease, PPS.

Accordingly, the claim for atypical chest pain (non-cardiac 
origin) is granted.

Heart Disease

The record reflects that the appellant has been diagnosed 
with coronary artery disease since at least 1988.  Treatment 
records of 1994 and 1995 show complaints of chest pain and 
diagnoses for coronary disease with negative stress test, 
hypertension inadequately controlled, congestive heart 
failure and improved dyspnea.  On an emergency room visit in 
March 1995, the assessment was chest pain with a differential 
diagnosis of ischemic heart disease and PPS.  Private 
treatment records dated November 1998 show an assessment that 
included coronary disease, past congestive heart failure 
currently stable, and PPS.

The medical evidence of record, while showing a current heart 
disability, does not relate this disability to polio or PPS.  
Secondary service connection requires evidence that the 
claimed disability is aggravated by a service-connected 
disability or that aggravation of a veteran's non- service-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen, supra.  Here, VA has 
attempted to assist the appellant is this matter; however, 
neither VA nor private physicians have rendered an opinion 
favorable to the appellant.  Also, the VA advisory opinion 
dated June 2009 noted that the appellant's medical history 
disclosed multiple risk factors for heart disease other than 
polio/PPS, to include smoking, diabetes, obesity, and 
hypertension, and that the physician believed there was only 
a very weak link to connect heat disease with polio or post 
polio.

Absent competent evidence establishing that the appellant has 
heart disease proximately due to polio or PPS, or that PPS 
aggravates his heart disability, the claim must be denied.  
Because the etiology of heart disability is complex medical 
question not susceptible to lay experience or knowledge, the 
appellant is not competent to report a positive relationship 
between heart disease and service-connected polio or PPS.  
See Jandreau, supra.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for heart disease secondary to polio or PPS.  As 
the evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Fatigue

In weighing the evidence of record, the Board concludes that 
the evidence supports service connection for fatigue.  The 
medical evidence of record is consistent in reflecting that 
fatigue is a common residual of polio and part of the post 
polio process.  Although the record shows that the appellant 
has other nonservice-connected disorders that may also 
contribute to fatigue, there is no doubt that some or most of 
his fatigue is attributable to polio/PPS.  Moreover, the 
medical opinions of record do not disassociate the 
appellant's fatigue from his polio/PPS.  In light of medical 
literature submitted and the favorable medical opinions of 
record, the Board believes that the medical evidence need not 
establish with concrete certainty that portion of fatigue due 
to polio/PPS as this would create an undue and most likely 
insurmountable burden on the appellant.

The record reflects that the appellant has polio with 
associated chronic fatigue.  The Board notes that a letter 
from Dr. Moise dated 1991 and the VA medical advisory opinion 
of 2009 reflect fatigue is common with post polio syndrome."  
These opinions are supported by the medical treatise evidence 
submitted by the appellant.

Accordingly, the claim is granted.

Hiatal Hernia

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hiatal hernia secondary to polio or PPS.  The 
evidence of record shows treatment and management of hiatal 
hernia and gastroesophogeal reflux.  The VA opinion dated 
September 2006 is that the appellant's stomach disorder, 
hiatal hernia, is not due to PPS, but rather that it is more 
likely due to diabetes mellitus and medication therefor.  To 
the extent of the finding that hiatal hernia and PPS are 
unrelated, the VA advisory opinion dated June 2009 is in 
agreement.

The Board acknowledges the medical opinion of Dr. Joseph, 
which was that hiatal hernia was possibly related to PPS and 
later that it was more likely than not related to PPS.  
However, the Board assigns greater probative value to the VA 
opinions of September 2006 and June 2009 because these 
opinions were not obtained for the purpose of obtaining VA 
compensation, and were prepared with having reviewed the 
entire claims folder.  Also, the September 2006 VA opinion 
shows that that the examiner had knowledge of other 
underlying medical disorders and conducted an examination of 
the appellant.  The opinion of Dr. Joseph does not include 
any current medical evaluation or clinical findings 
pertaining to the claimed disorder, but rather consists of a 
bare conclusory statement.  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  The Board observes that the VA 
examiner explains in the report of examination dated 
September 2006 that hiatal hernia is unrelated because it is 
due to another disorder and medication for that disorder.  
This is a basis for the opinion.  By contrast, Dr. Joseph 
reaches a conclusion favorable to the appellant at the 
appellant's request and provides no basis for that 
conclusion.  Therefore, the opinion of Dr. Joseph has 
diminished probative value and the Board finds the VA 
opinions of September 2006 and June 2009 more persuasive.  
Accordingly, the claim is denied.  The evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert supra.


ORDER

Service connection for respiratory disability is denied.

Service connection for sleep apnea is denied.

Service connection for fibromyalgia is granted.

Service connection for degenerative disc disease is granted.

Service connection for chest pain (non-cardiac type) is 
granted subject to the laws and regulations governing 
pyramiding.

Service connection for heart disease is denied.

Service connection for fatigue is granted subject to the laws 
and regulations governing pyramiding.

Service connection for hiatal hernia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


